 CANTON, CARP'S, INC.483Canton,Carp's,Inc.'andRetail Clerks International Associa-tion,LocalNo. 536, AFL-CIO, Petitioner.Case No. 13-RC-6732.November 30, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John C. Sheerin, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this casetoa three-memberpanel [Members Rodgers, Bean, and Fanning].Upon the entire record in this case, the Board finds :1.At the hearing and in its brief, the Employer urged that thepetition be dismissed on the ground that its gross volume of businessdoes not meet the Board's jurisdictional standards.The Employer,an Illinois corporation, owns and operates a single retail store locatedin Canton, Illinois.Its gross sales during the fiscal year endingJanuary 31, 1959, were slightly in excess of $300,000.Thus, theEmployer, on the basis of its own sales fails to meet our current juris-dictional standard for retail establishments 2However, the Petitioner contends that the Employer and othercorporations are affiliated enterprises constituting a single employerfor jurisdictional purposes.Bernard Carp, president of Employer,together with other members of his family, who are also corporate offi-cers of the Employer, own 90 percent of its stock. Carp is also thepresident of 24 other corporations which are engaged in similar retailbusinesses in various Illinois and Missouri towns.He and membersof his family own varying amounts of stock in each of the 25 Carpstores.All of these corporations use the name "Carp" as part of thecorporate name.He is also president of Carp's, Inc., in St. Louis,Missouri, which acts as the wholesaling and warehousing part of theCarp merchandising operations.At least 80 percent of the businessof Carp's, Inc., consists of sales to the Employer and the other 24corporations bearing the Carp name.The Employer purchasesapproximately 80 percent of its merchandise from Carp's, Inc.All managers and assistant managers of the various separatelyincorporated stores are hired and fired and assigned and reassigned aby Carp personally.The manager of the Employer, Gunn, owns theremaining 10 percent of the stock in the store, although there is someindication in the record that his stock ownership depends on his tenure1The name of the Employer appears as corrected at the hearing.z Carolina Supplie8 and CementCo.,122 NLRB 88.' The present managerof the Employer,for instance,has been assistant manager ofMountVernon Carp's,and manager of Sullivan Carp's and California Carp's since 1953.125 NLRB No. 55. 484DECISIONSOF NATIONALLABOR RELATIONS BOARDasmanager.Like the other 24 store managers, Gunn individuallydetermines his employees' rates of pay, hours of work, vacations, holi-days, and working conditions generally.He also has exclusivecontrolover hiring and discharging the store employees, and over purchasing.Mr. Carp makes his headquarters at the offices of Carp's, Inc., in,St.Louis.From this office, advertisingmaterial isdisseminated tothe storemanagerswhich may or may not be utilized, depending uponthe manager's individual determination. In addition to this service,Carp's, Inc., keeps and audits the books of the 25 stores and also pre-pares and transmits the managers' individual paychecks.Occasion-ally,Mr. Carp will call a meeting of the store managers for thepurpose of selecting merchandise from Carp's, Inc., for theirrespec-tive stores.Whenever a new Carp store is established, it attempts to negotiateits own lease in the name of the new corporation.However, if thelessor desires (in the words of Carp) "somebody responsible," thenthe lessor may elect to have "the parent, . . . Carp's, Inc.," sign thelease, which is then assigned to the new corporation.The Employer asserts that the Board should not find that the vari-ous Carp enterprises constitute a single employer as the record is de-void of any evidence that would establish a common laborrelationspolicy among the stores.' Contrary to the belief of the Employer, thepresence or absence of a common labor relations policy is not con-clusive in determining whether separate legal entities constitute a"single employer" for jurisdictional purposes.The fact that therecord does not show that Carp or any official of Carp's, Inc., per-sonally intervenes in labor relations matters of the 25 corporationsis relevant, but not decisive.The Board has on severaloccasionsmade a finding of a single employer status in the absence of evidenceof a common labor relations policy,' and has found two corporationsto be single employer even though it was affirmatively shown that eachcorporation established its own labor relations policy.'Thus, to ac-cord less weight, as the Employer would have us do, to other evidenceestablishing close control through common ownership and manage-ment is not only contrary to Board policy, but would also ignore therealities of commercial organization.The control which Carp can assert over individual store managersby his right of appointment and transfer, the right of Carp's, Inc., toaudit the stores' books, the fact that most purchases are made through4In support of its argument the Employer has citedPark Plaza Amusement Company,124 NLRB 428;Clark Concrete Construction Corporation,116 NLRB 321 ;ElectronicCircuits, Inc.,115 NLRB 940; andCentral Dairy Products Co., Stefen's Branch,114NLRB 1189, in which -tlie Board relied,in part,on the absence of a common labor rela-tions policy in finding that separate businesses did not constitute a single employer.5Duval Jewelry Company,122 NLRB 1425 ;Levitz Service Company,121 NLRB 205.Orkin Exterminating Company, Inc. (of Kentucky),115 NLI2.B 622.Youngstown Tent and Awning Company,110 NLRB 835. WALTON MANUFACTURING COMPANY485an affiliated organization, and the leasing arrangements,' all establishthat Carp's, Inc., and the 25 separately incorporated stores constitutea chain merchandising operation which is integrated and centrallycontrolled.In these circumstances, we find that the Employer andthe other Carp corporations constitute a single employer for jurisdic-tional purposes.The record reveals that Carp's, Inc., ships goodsoutside the State, and has a gross volume of business well in excessof the Board's standards for either wholesale or retail establishments.Without regard, therefore, as to whether the combined Carp mer-chandising operations are to be regarded as a wholesale or retail en-terprise, we find that it will effectuate the policies of the Act to assertjurisdiction over the Employer.Accordingly, we deny its motion todismiss.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner is seeking a unit of "all full-time and all part-time employees in the Canton, Illinois store."The Employer con-tends that the petition should be dismissed on the ground that theunit description is vague and indefinite.As the Employer has failedto indicate any specific employee categories which it believes shouldbe excluded, and as we have often held that units of full-time andpart-time employees in retail stores are appropriate,8 we, accordingly,deny the Employer's motion to dismiss.We find that the following employees constitute a unit appropriatefor the purpose of collective bargaining within the means of Section9(b) of the Act: All regular full-time and part-time employees em-ployed at the Employer's Canton, Illinois, store, excluding all guardsand supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]7SeeDuane'sMiami Corporation,119 NLRB 1331.BF.W. WoolworthCompany,119 NLRB 480;J. J. Moreau &Son, Inc.,107 NLRB 999.Walton Manufacturing CompanyandAmalgamated ClothingWorkers of America, AFL-CIO.Case No. 10-CA-399244.De-cember 1, 1959DECISION AND ORDEROn August 18, 1959, Trial Examiner Lee J. Best issued his Inter-mediate Report in the above-entitled proceeding, finding that the125 NLRB No. 51.535828-60-vol. 125-32